DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
3.	Applicant’s amendment filed on 01/11/2021, has been entered and carefully considered.  Claims 17, 19 and 21-22 are amended. Claims 17-22 are currently pending.
	
Response to Arguments
4.	Applicant’s arguments, filed on 01/11/2021, pages 8-12, have been fully considered but they are not persuasive.   
Applicant argues (1) Karaki does NOT disclose "the PDCCH is scrambled with a 
scrambling identifier related to the autonomous transmission; (2) Karaki does NOT disclose "performing the autonomous transmission from one of a plurality of time-domain locations that are randomly selected in the second frequency band”. The examiner respectfully disagrees.
Regarding the first argument, the claims do not specifically define what identifier is scrambled with the PDCCH. The examiner gives claim limitations their broadest reasonable interpretation consistent with the specification. See MPEP 2111.01. While the specification [0113] as filed does not explicitly define the “configuring a new scrambling ID”, it describes the base station can transmit DCI on the PDCCH (e.g., configuring a new scrambling ID) to notify only the multiple specified terminal of the configuration information. As a result, the UE-specific Cell Radio Network Temporary Identifier (C-RNTI) identifier used to scrambling the DCI on the PDCCH assigned by the cell to notify every UE associated with it would be considered to teach the scrambling ID. Karaki [0013, 0031] describe the DCI and the CRC bits of PDCCH is scrambling with the UE-specific Cell Radio Network Temporary Identifier (C-RNTI) identifier related to the autonomous transmission. [0115-116] Fig. 9, describe the eNB may totally missing the autonomous transmission from UE 12. Thus eNB may HARQ feedback using PDCCH with the UE specific Cell Radio Network Temporary Identifier (C-RNTI), and the UE 12 may perform the autonomous UL retransmission based on the feedback. 
Regarding the second argument, as explained in the office action, Karaki [0139-0144] describes the UE transmits an uplink transmission by using a partial uplink TTI within the shared Maximum Channel Occupancy Time (MCOT) of an unlicensed spectrum and performs a LBT procedure to facilitate sharing. That is, the location of the uplink transmission, which uses a partial uplink TTI (time-domain location), is totally arbitrarily, and each of the TTI associated with the autonomous uplink transmission procedure for transmitting in an unlicensed spectrum for one or more HARQ processes .
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 17, 19, 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karaki et al., (US 2019/0342037), hereinafter Karaki. 

Regarding Claim 17, Karaki teaches A terminal apparatus configured to communicate with a base station apparatus in a first frequency band, the first frequency band being a licensed frequency band and a second frequency band, the second frequency band being an unlicensed frequency band ([Para. 0047, 0105] Fig. 8, UE 12 configured to communicate with base station (e.g., eNBs) in Primary Cell (PCell) using licensed spectrum and in Secondary LAA Cell (SCell) using unlicensed spectrum as shown in Fig. 7); the terminal apparatus comprising: reception circuitry ([Para. 153] Fig. 13, wireless device 12 (e.g., a UE) includes circuitry and one or more transceivers 24 including receivers 28)) configured to receive downlink control information via a physical downlink control channel (PDCCH) ([Para. 0124] receiving a grant in downlink control information (DCI) via PDCCH), carrier sense circuitry ([Para. 0081, 0153-0154] Fig. 13, UE includes circuitry comprising one or more processors 20 to carry out the functionality according to any of the embodiments include performing a Clear Channel Assessment (CCA) by Carrier Sense Multiple Access with Collision Avoidance (CSMA/CA) to sense the medium [0035]) configured to sense whether a channel state is an idle state or not ([Para. 0035-0040, 0107] UE 12 performs LBT procedure (i.e., a Clear Channel Assessment (CCA)) by using Carrier Sense Multiple Access with Collision Avoidance (CSMA/CA) to determine whether the medium is idle or not. If the equipment finds the channel to be clear, it may transmit immediately), and transmission circuitry ([Para. 153] Fig. 13, wireless device 12 (e.g., a UE) includes circuitry and one or more transceivers 
(Notes, the examiner gives claim limitations their broadest reasonable interpretation consistent with the specification. See MPEP 2111.01. The claim does not define or describe what scrambling ID is. Base on the specification [0113] it describes “the base station apparatus can transmit DCI…on the PDCCH (e.g., configuring a new scrambling ID)” to notify only the multiple specified terminal of the configuration information. As a result, the examiner interprets “the UE-specific C-RNTI identifier which is used to scrambling the DCI on the PDCCH to notify every UE associated with it” as “the scrambling ID”.)

the transmission circuitry ([Para. 153] Fig. 13, wireless device 12 (e.g., a UE) includes circuitry and one or more transceivers 24 including transmitter 26) starts performing the autonomous transmission from one of a plurality of time-domain locations (i.e., slot, subframe, TTI) in the second frequency band, the one of the plurality of time-domain locations being randomly selected ([Para. 0107] Fig. 9, UE 12 performs an autonomous uplink transmission procedure for transmitting in an unlicensed spectrum for one or more HARQ processes on the channel in unlicensed spectrum. The UE 12 performs a Listen-Before-Talk (LBT) procedure to determine the channel is clear before deciding to begin transmitting on the channel in unlicensed spectrum (i.e., second frequency band). Each transmission is in a Transmit Time Interval (TTI) (i.e., time domain). [Para. 0036-0040] describe using the LBT mechanism to reduce collisions requires the station to select a random factor N multiplied by the CCA observation time. N defines the number of clear idle slots resulting in a total Idle Period that needs to be observed before initiation of the transmission. The value of N shall be 

Regarding Claim 19, Karaki teaches a base station apparatus configured to communicate with a terminal apparatus in a first frequency band, the first frequency band being a licensed frequency band and a second frequency band, the second frequency band being an unlicensed frequency band ([Para. 0047, 0105] Fig. 8, base stations 14 (e.g., eNBs) configured to communicate with UE 12 in Primary Cell (PCell) using licensed spectrum and in Secondary LAA Cell (SCell) using unlicensed spectrum as shown in Fig. 7), the base station apparatus comprising: transmission circuitry ([Para. 156] Fig. 15,  base station 14 includes circuitry comprising transmitter 44) configured to transmit downlink control information via a physical downlink control channel (PDCCH) ([Para. 0073-0074, 0124] eNB 14 transmit a grant in downlink control information (DCI) via PDCCH for requesting retransmission), and reception circuitry ([Para. 156] Fig. 15,  base station 14 includes circuitry comprising receiver 46) configured to receive, in the second frequency band via a physical uplink shared channel (PUSCH), one of a grant-based uplink transmission, and an autonomous transmission ([Para. 0048, 0053, 0107, 0139] Fig. 9, the base station 14 receives request HARQ feedback and HARQ retransmission in LAA uplink (PUSCH) (i.e., secondary band) from UE corresponding to a uplink grant. LAA unlicensed uplink transmission is an autonomous uplink transmission [0056]. [Para. 0126-0135] some of the uplink slot of the corresponding PUSCH may be scheduled by Semi-Persistent Scheduling (SPS) grant per UE. Fig. 135 shows some of the uplink subframes are used 
(Notes, the examiner gives claim limitations their broadest reasonable interpretation consistent with the specification. See MPEP 2111.01. The claim does not define or describe what scrambling ID is. Base on the specification [0113] it describes “the base station apparatus can transmit DCI…on the PDCCH (e.g., configuring a new scrambling ID)” to notify only the multiple specified terminal of the configuration information. As a result, the examiner interprets “the UE-specific C-RNTI identifier which is used to scrambling the DCI on the PDCCH to notify every UE associated with it” as “the scrambling ID”.)
and the transmission circuitry scrambles the PDCCH with a scrambling identifier related to the autonomous transmission ([Para. 0013, 0031] describe the eNB scrambled the DCI and the CRC bits of PDCCH with the UE-specific Cell Radio Network Temporary Identifier (C-RNTI) identifier related to the autonomous transmission. [0115-116] Fig. 9, describe the eNB may totally missing the autonomous transmission from UE 12. Thus eNB may HARQ feedback using PDCCH (scrambled) with the UE specific Cell Radio Network Temporary Identifier (C-RNTI), and the UE 12 may perform the autonomous UL retransmission based on the feedback); 

Regarding Claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 17.
Regarding Claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 19.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Karaki as applied to claims 17 and 19 respectively above, and further in view of Um et al. (US 2017/0093620), hereinafter Um.
Regarding Claim 18, Karaki further teaches the transmission circuitry is configured to continue the autonomous transmission based on the maximum channel occupancy time ([Para. 0059, 0063, 0071, 0076-0079, 0165] FIG. 19 illustrates an example embodiment of a method in a wireless device for a HARQ processes, where UE perform autonomous UL transmission (i.e., unscheduled uplink transmission) in unlicensed spectrum for one or more HARQ processes using a shared maximum channel occupancy time scheme).
Karaki does not disclose wherein the reception circuitry is configured to receive radio resource control (RRC) information related to a maximum channel occupancy time.
Um teaches wherein the reception circuitry is configured to receive radio resource control (RRC) information related to a maximum channel occupancy time ([Para. 0117-0119, 0184-0187] describe the terminal receives RRC signaling related to NUL _ Window as the maximum channel occupancy time for the unlicensed band cell for the uplink HARQ feedback).
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was made to combine the teaching of autonomous transmission based on the maximum channel occupancy time from Karaki and the teaching of use RRC signaling for the maximum channel occupancy time in operation of the unlicensed band from Um to enable the flexibility and optimization for the HARQ feedback.

Regarding Claim 20, Karaki further teaches the reception circuitry is configured to continue reception the autonomous transmission based on the maximum channel occupancy time. ([Para. 0059, 0063, 0071, 0076-0079, 0165] FIG. 19 illustrates an example embodiment of a method in a wireless device for a HARQ processes, where the base station 14 receives autonomous UL transmission (i.e., unscheduled uplink transmission) in unlicensed spectrum for one or more HARQ processes using a maximum channel occupancy time scheme).
Karaki does not disclose wherein the transmission circuitry is configured to transmit radio resource control (RRC) information related to a maximum channel occupancy time.
 Um teaches wherein the transmission circuitry is configured to transmit radio resource control (RRC) information related to a maximum channel occupancy time ([Para. 0117-0119, 0184-0187] describe the base station transmits RRC signaling related to NUL _ Window as the maximum channel occupancy time for the unlicensed band cell for the uplink HARQ feedback).
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was made to combine the teaching of autonomous transmission based on the maximum channel occupancy time from Karaki and the teaching of use RRC signaling for the maximum channel occupancy time in operation of the unlicensed band from Um to enable the flexibility and optimization for the HARQ feedback.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170310433, Dinan et al. discloses Scheduling Request Process in a Wireless Device and Wireless Network.
US 20170041805, Chandrasekhar et al. discloses Uplink channel access, reservation and data transmission for licensed assist access long term evolution (laa-lte).
US 20180270860, Bhorkar et al. discloses Scheduling uplink transmissions for a user equipment.

 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                             
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413